DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalrymple et al (Pub. No.: US 2004/0163801 A1). 
Regarding claim 1, Dalrymple discloses a downhole cable (11 )for use in an oil and gas application, comprising: a center electrical conductor(13); a first insulator (17) positioned around the center electrical conductor (13); a jacket or a second insulator (19) positioned around the first insulator (17); and a pressure tube (27) surrounding the jacket second insulator (19), at least one of: one or more slots (25) extending axially along a length of the jacket or  second insulator (19); or one or more slots (25) extending axially along an inner diameter of the pressure tube (see paragraph 0014-0017 and fig. 2). 
	Regarding claim 2, Dalrymple discloses the second insulator (19) comprises: an inner surface in contact with the first insulator (17); and an outer surface, wherein the 
	Regarding claim 3, Dalrymple discloses the first and second insulators (17, 19) comprise a polymer material (see paragraphs 0014-0015). 
Regarding claim 7, Dalrymple discloses a downhole cable (11) for use in an oil and gas application, comprising: providing a center electrical conductor (13); providing a first insulator (17) positioned around the center electrical conductor; providing a second insulator (19) positioned around the first insulator; and providing a pressure tube (27) surrounding the second insulator, wherein the cable further comprises at least one of: one or more slots (25) extending axially along a length of the second insulator; or one or more slots extending axially along an inner diameter of the pressure tube.
Regarding claim 8, Dalrymple discloses the second insulator (19) comprises: an inner surface in contact with the first insulator (17); and an outer surface, wherein the one or more slots (25) extend axially along the inner surface or outer surface of the second insulator.
Regarding claim 9, Dalrymple discloses he first and second insulators comprise a polymer material (see paragraph 0014-0015).
Regarding claim 12, Dalrymple discloses a downhole cable (11) to an electrical pin for use in an oil and gas application, comprising: a housing having a bore therein to receive the cable, wherein the cable comprises: a center electrical conductor (13); a first insulator (17) positioned around the center electrical conductor (13); a second insulator (19) positioned around the first insulator; and a pressure tube (27) surrounding the second insulator (19), wherein the cable (13) further comprises at least one of: one or 
Regarding claim 13, Dalrymple discloses the aforementioned limitations, but fails to disclose the first insulator extends out beyond the second insulator. Tilley discloses the first insulator extends out beyond the second insulator the connector receives the portion of the center electrical conductor that extends out beyond the first insulator in the first end and the electrical pin in the second end, thereby establishing an electrical connection; and the connection assembly further comprises a boot seal that is sealingly engaged around the portion of the first insulator that extends out beyond the second insulator (see fig. 3. It would have been obvious to one having ordinary skill in the art to have the first insulator extends out beyond the second insulator such as disclosed in Tilley in order to increase the protection of the conductor in Dalrymple in an brutal environment. 

                                  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 4-5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalrymple et al (Pub. No.: US 2004/0163801 A1) in view of Aumoitte (US patent 7,700,873). 
Regarding claims 5, Dalrymple discloses the aforementioned limitations, but fails to the insulator or layer as being filler material is a mineral granule, powder or dust material. Aumoitte discloses filler material is a mineral granule, powder or dust material (see claim 1). It would have been obvious to one having ordinary skill in the art to use the filler material is a mineral granule, powder or dust material in the insulator such disclosed in Aumoitte’s device to modify Dalrymple’s device to meet environmental needs. 
Regarding claims 4, 10, Dalrymple disclose the aforementioned limitations, but fails to disclose the insulator or layer as being a metal. Aumoitte discloses the insulator or layer as being a metal (5). It would have been obvious to one having ordinary skill in the art to have one insulator as being metal such disclosed in Aumoitte’s device to modify Dalrymple’s device to meet environmental needs. 

Claims 6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalrymple et al (Pub. No.: US 2004/0163801 A1) in view Aumoitte (US patent 7,700,873) as applied to claims 4-6, and 10 above, and further in view of Rogers (Pub. No.: US 2018/0174710 A1). 
Dalrymple and  of Aumoitte disclose the aforementioned limitations, but fails to the insulators as being the filler material is a silicon, ceramic, magnesium oxide or . 

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalrymple et al (Pub. No.: US 2004/0163801 A1) in view of Tilley et al. (Pub. No. US 2017/01455755). 
Regarding claim 13, Dalrymple discloses the aforementioned limitations, but fails to disclose the first insulator extends out beyond the second insulator. Tilley discloses the first insulator extends out beyond the second insulator the connector receives the portion of the center electrical conductor that extends out beyond the first insulator in the first end and the electrical pin in the second end, thereby establishing an electrical connection; and the connection assembly further comprises a boot seal that is sealingly engaged around the portion of the first insulator that extends out beyond the second insulator (see fig. 3. It would have been obvious to one having ordinary skill in the art to have the first insulator extends out beyond the second insulator such as disclosed in Tilley in order to increase the protection of the conductor in Dalrymple in an brutal environment. 
Regarding claim 14, Dalrymple and Tilley disclose the connector comprises a shrink ring at the first end which, when activated, forces collet fingers of the connector into electrical contact with the center electrical conductor (see fig. 2 of Tilley).

Regarding claim 15, Dalrymple and Tilley disclose the second insulator (19) comprises: an inner surface in contact with the first insulator; (17) and an outer surface, wherein the one or more slots (25) extend axially along the inner surface or outer surface of the second insulator.
Regarding claim 16, Dalrymple and Tilley disclose the first and second insulators comprise a polymer material (see paragraphs 0014-0015).
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalrymple et al (Pub. No.: US 2004/0163801 A1) in view of Aumoitte (US patent 7,700,873). 
Regarding claim 17, Dalrymple disclose the aforementioned limitations, but fails to disclose the insulator or layer as being a metal. Aumoitte discloses the insulator or layer as being a metal (5). It would have been obvious to one having ordinary skill in the art to have one insulator as being metal such disclosed in Aumoitte’s device to modify Dalrymple’s device to meet environmental needs. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalrymple et al (Pub. No.: US 2004/0163801 A1) in view of in view of Aumoitte (US patent 7,700,873). as applied to claim 17 above, and further in view of Rogers (Pub. No.: US 2018/0174710 A1). 
Regarding claim 18, Dalrymple and  of Aumoitte disclose the aforementioned limitations, but fails to the insulators as being the filler material is a silicon, ceramic, magnesium oxide or hafnium oxide material. Rogers discloses the filler material is a silicon, ceramic, magnesium oxide or hafnium oxide material (see paragraph 0003). It . 
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalrymple et al (Pub. No.: US 2004/0163801 A1) in view of Aumoitte (US patent 7,700,873)  as applied to claim 17 above, and further in view of Tilley et al (Pub. No.: US 2017/0145755 A1). 
Regarding claim 19, Dalrymple discloses the aforementioned limitations, but fails to disclose the first insulator extends out beyond the second insulator. Tilley discloses the first insulator extends out beyond the second insulator the connector receives the portion of the center electrical conductor that extends out beyond the first insulator in the first end and the electrical pin in the second end, thereby establishing an electrical connection; and the connection assembly further comprises a boot seal that is sealingly engaged around the portion of the first insulator that extends out beyond the second insulator (see fig. 3. It would have been obvious to one having ordinary skill in the art to have the first insulator extends out beyond the second insulator such as disclosed in Tilley in order to increase the protection of the conductor in Dalrymple in an brutal environment. 
Regarding claim 20, Dalrymple and Tilley the connector further comprises at least one of: first collet fingers in the first end that make electrical contact with center electrical conductor; and second collet fingers in the first end that make electrical contact with the metallic tube (see figs. 2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                        	       12/31/2021